DETAILED ACTION
This communication is a non-final, first office action on the merits on patent application 16/954001, attorney docket 126784-8001.US01 which has a claimed effective filing date of 07/08/2020, based on application’s filing date, assigned to Macronix International Co., LTD. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) o as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 6 recite “different rows”, which lacks antecedent because it is not clear what alignment is being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2021/0375919) in view of Jiang et al.  (U.S. 9,748,264).

As for claim 1, 
Wang teaches in figure 35A and 35B, a three-dimensional flash memory device, comprising: 
a gate stacked structure, disposed on a substrate (317) and comprising a plurality of gate electrode layers (123G) insulated from each other (by 131G [0073]); 

a plurality of source/drain pillars (103G, 119G [0073]), disposed on the substrate and penetrating through the gate stacked structure, wherein each of the plurality of channel pillars has two source/drain pillars disposed at two ends thereof; and 
a charge storage structure (111G), disposed between each of the plurality of gate electrode layers and the corresponding arc-shaped channel pillar.
Wang does not teach that a plurality of channel pillars are separate arc-shaped channel pillars.
However, Jiang teaches a plurality of channel pillars that are separate arc-shaped channel pillar
It would have been obvious to one skilled in the art at the effective filing date of this application to use the pillar shape of Jiang in the device because “using a pair of vertical memory structures both hav[ing] horizontal C shaped cross-sections…the memory density in a unit area is increased, and hence a greater memory storage capacity is achieved. Jiang, [co1 ln31]. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
As for claim 2,


As for claim 4,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, and in the combination, Wang teaches an insulating pillar (115A) is disposed between two adjacent arc-shaped channel pillars.

As for claim 5,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 4, and Wang teaches that the the insulating pillars of different rows are in a staggered arrangement (figure 35A shows that the center columns are offset into the page.)

As for claim 6,


As for claim 7,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, and in the combination, figure 35a of Wang teaches that the source/drain pillars at the corresponding ends of two adjacent arc-shaped channel pillars are separated from each other.

As for claim 8,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 7, and in the combination, Wang teaches in figure 3 that a contact plug is electrically connected to the source/drain pillars at the corresponding ends of the two adjacent arc-shaped channel pillars (contacts are required to connect the pillars to the bit and sources lines as shown, so contacts are inherent).

As for claim 9,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 8, and Wang teaches that the contact plug is electrically connected to a conductive wire (BL or SL) over the gate stacked structure.

As for claim 10,


As for claim 11,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, and Wang teaches that the source/drain pillars at the corresponding ends of two adjacent arc-shaped channel pillars in a mirror symmetrical configuration are connected to each other (the pillars of adjacent channels are common).

As for claim 12,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 11, wherein a contact plug is electrically connected to the connected source/drain pillars (contacts are required to connect the pillars to the bit and sources lines as shown in figures 2 and 3, so contacts are inherent).

As for claim 13,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, wherein a sidewall of each of the charge storage structures has a substantially smooth profile (there are no bumps or ridges disclosed, and the deposition is over an etched hole (figure 3a and 3b) taught by Jiang, so substantial smooth profile horizontally and vertically is inherent.

As for claim 14,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, and Wang teaches a sidewall of each of the charge storage structures has a wavy profile (thick in the middle and thin on the edges in a vertical direction).

As for claim 15,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, Wang in view of Jiang teaches that each of the plurality of arc shaped channel pillars is continuous in an extension direction thereof (the channels are continuous in the vertical direction, extending away from the substrate, as noted above, Jiang teaches the arc shape).

As for claim 16,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, but the combination suggested does not teach that each of the plurality of arc-shaped channel pillars is discontinuous in an extension direction thereof, and channel portions of the arc-shaped channel pillar merely correspond to the gate electrode layers.
However, Wang teaches in the embodiment of figure 25A and 25B, each of the plurality of channel pillars is discontinuous in an extension direction thereof, and channel portions of the channel pillar merely correspond to the gate electrode layers.
It would have been obvious to one skilled in the art at the effective filing date of this application to use the geometry of figure 25A instead of a continuous pillar because 

As for claim 17,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, and Jiang teaches that the distances from two ends of each of the plurality of arc-shaped channel pillars to the corresponding gate electrode layer are constant. (the circles are the same size, and the trenches are common, so the arcs will all be the same.)

As for claim 18,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, wherein distances from two ends of each of the plurality of arc-shaped channel pillars to the corresponding gate electrode layer are non-constant.
However, in the embodiment of figure 28B of Wang, Wang teaches a non-constant thickness memory layer (108E). so, a distance from the vertical center of the end of the pillar is greater than a distance from an end of the vertical top of bottom.
It would have been obvious to one skilled in the art at the effective filing date of this application to vary the thickness of the memory layer as taught in figure 28B in the device of the suggested combination of Wang and Jiang because it allows a wider gate stack that does not affect the dimensions of the channel. Wang [0067]. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
As for claim 19,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, and in the combination, Wang teaches that the plurality of arc-shaped channel pillars comprises undoped polysilicon (Wang [0052]), and the plurality of source/drain pillars comprises doped polysilicon (Wang teaches that the s/d pillars are conductive, and it would be obvious to use doped polysilicon, which is the same material as the gates.
It would have been obvious to one skilled in the art at the effective filing date of this application use doped polysilicon for the pillars because the material is conductive and is already used in the device, so it would reduce cost to use the same material. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 20,
Wang in view of Jiang makes obvious the three-dimensional flash memory device of claim 1, and Wang teaches that from a top view, each of the plurality of source/drain pillars is an L-shape, an I-shape, an irregular shape, a polygonal shape, an arc shape, an annular shape or a combination thereof. (Wang teaches rounded on one side and squared on the other in figure 35A).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As for claim 3,
The prior art does not teach or make obvious the device of claim 1 further comprising two adjacent arc-shaped channel pillars that are in a non-mirror symmetrical configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893